Citation Nr: 1033582	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-21 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence sufficient to reopen the claim 
of entitlement to service connection for a low back disorder, to 
include as secondary to service-connected disability of the feet, 
has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The Veteran appellant had active service in the United States 
Army from April 1958 to March 1960.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 2007 
rating decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa that, in part, denied 
the appellant's attempt to reopen his claim of entitlement to 
service connection for a low back disorder.

The appellant's claim of entitlement to service connection for a 
low back disorder was originally denied in an April 1999 rating 
decision issued by the Des Moines RO.  The appellant appealed the 
RO's denial to the Board which remanded the claim in November 
2000.  The RO thereafter continued to deny the appellant's low 
back claim and the Board upheld the RO's denial of the 
appellant's claim of entitlement to service connection for a low 
back disorder, including as secondary to service-connected 
disability, in an October 2004 decision.  The appellant did not 
appeal.  The October 2004 Board decision, therefore, represents 
the last final action on the merits of the service connection 
claim for a lumbar spine disorder.  Glynn v. Brown, 6 Vet. App. 
523 (1994).  The October 2004 Board decision also represents the 
last final decision on any basis.  Evans v. Brown, 9 Vet. App. 
273 (1996).  Thus, the Board will consider whether any of the 
evidence submitted since the October 2004 Board decision 
constitutes new and material evidence.

In May 2010, a Travel Board hearing was held at the Des Moines RO 
before the undersigned Veterans Law Judge who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated with 
the claims file.


FINDINGS OF FACT

1.  Service connection for a low back disorder, including as 
secondary to service-connected bilateral foot disability, was 
denied in an October 2004 Board decision; notice was given to the 
appellant, but he did not appeal the denial.

2.  The evidence received since the October 2004 Board decision, 
when considered with previous evidence, does not relate to an 
unestablished fact necessary to substantiate the claim and, when 
considered together with the previous evidence of record, does 
not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2004 Board decision that denied service 
connection for a low back disorder, including as secondary to 
service-connected bilateral foot disabilities, is a final 
decision.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  The evidence received subsequent to the October 2004 Board 
decision is not new and material, and consequently does not serve 
to reopen the appellant's claim of entitlement to service 
connection for a low back disorder.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.301, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide, in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In 
addition, the decision of the United States Court of Appeals for 
Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held, in 
part, that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information needed to reopen the claim and notifying the claimant 
of the evidence and information needed to establish entitlement 
to the underlying claim for the benefit sought by the claimant.  
The Court further held that VA must, in the context of a claim to 
reopen, look at the bases for the denial in the prior decision 
and respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  In this case, the appellant 
was notified of the information necessary to reopen his low back 
new and material evidence claim in a letter dated in March 2007 
(prior to the issuance of the July 2007 rating decision).  In 
that document the RO informed the appellant about what was needed 
to reopen his claim for service connection.

In particular, the letter informed the appellant of what 
constituted new and material evidence, why his claim had 
previously been denied and what was needed to reopen the claim.  
The appellant was informed of the evidence and information needed 
to establish entitlement to service connection for a lumbar 
spine/low back disorder, the underlying claim.  Consequently, the 
Board finds that adequate notice has been provided, as the 
appellant was informed about what evidence is necessary to 
substantiate the elements required to establish service 
connection for disorders of the lumbar spine/low back found 
insufficient in the previous denial.  Not only has the appellant 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to respond, 
but the Agency of Original Jurisdiction (AOJ) also readjudicated 
the case by way of a Statement of the Case (SOC) issued in June 
2008, and by way of Supplemental Statements of the Case (SSOC) 
issued in March 2009, and January 2010 (after the notice was 
provided).

The March 2007 VA letter informed the Veteran of the types of 
evidence needed to substantiate his low back claim and of its 
duty to assist him in substantiating his service connection claim 
under the VCAA.  The letter informed him that VA would assist him 
in obtaining evidence necessary to support his claim, such as 
medical records, records from other Federal agencies, etc.  He 
was advised, under 38 C.F.R. § 3.159(b)(1), that it is his 
responsibility to provide or identify, and furnish authorization 
where necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  

The Board finds that the information provided to the appellant 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In 
addition, the July 2007 rating decision, the June 2008 SOC, and 
the March 2009 and January 2010 SSOCs explained the basis for the 
RO's actions, and provided him with opportunities to submit more 
evidence.  All relevant evidence identified by the appellant 
relative to his new and material evidence low back service 
connection claim has been obtained and associated with the claims 
file, and that neither he nor his representative has identified 
any other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and argument 
in support of his low back claim, and to respond to VA notices.  
Furthermore, to whatever extent the decision of the Court in 
Dingess requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  A letter to the Veteran from VA, dated in March 2007, 
contained the information required by Dingess.  

The appellant has had ample opportunity to respond/supplement the 
record and he has not alleged that notice in this case was less 
than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008) (holding that "where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").  A review of the record 
reveals that notice obligations are met and there is no 
prejudicial or harmful error in moving forward to the merits of 
the claims.  

Furthermore, it is apparent from the procedural history of this 
case that the legal elements required to demonstrate entitlement 
to service connection have been stated repeatedly, as have those 
for new and material evidence, thus establishing that a 
reasonable person such as the appellant could be expected to 
understand what was still needed based on all the various types 
of notice provided in the record of this case.  Therefore, VA has 
no outstanding duty to inform the appellant that any additional 
information or evidence is needed for the claim on appeal.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d).  Here, VA 
reviewed the appellant's claims file.  Private and VA medical 
records were obtained and associated with the claims file.  
(While the RO did not afford the appellant a VA examination in 
connection with his claim under 38 C.F.R. § 3.159(c)(4), an 
examination is not necessary if no new and material evidence has 
been received.  See 38 C.F.R. § 3.159(c)(4)(iii) (stating that 
subsection (c)(4) applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is presented 
or secured)).  The appellant was afforded the opportunity to 
provide testimony at both a personal hearing at the RO and at a 
Travel Board hearing.  The appellant was informed about the kind 
of evidence that was required and the kinds of assistance that VA 
would provide and he was supplied with the text of 38 C.F.R. 
§ 3.159.  The appellant did not provide any information to VA 
concerning available treatment records that he wanted the RO to 
obtain for him that were not obtained.  The appellant was given 
more than one year in which to submit evidence after the RO gave 
him notification of his rights under the pertinent statute and 
regulations.  Therefore, there is no duty to assist that was 
unmet and the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Claim

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  The Court has held 
that the new and material evidence necessary to reopen a 
previously and finally disallowed claim must be secured or 
presented since the time that the claim was finally disallowed on 
any basis, not only since the time the claim was last disallowed 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The appellant submitted his claim to reopen in October 2006.  The 
pertinent regulations require that evidence raise a reasonable 
possibility of substantiating the claim in order to be considered 
"new and material," and define material evidence as evidence, 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  The credibility 
of the evidence is presumed for the purpose of reopening.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then the 
claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-
84 (Fed. Cir. 1996).  Proper analysis of the question requires a 
determination of whether the claim should be reopened and, if so, 
an adjudication on the merits after compliance with the duty to 
assist.

The Court has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was finally 
disallowed on any basis, not only since the time the claim was 
last disallowed on the merits.  Evans v. Brown, supra.  The 
October 2004 Board decision, the last time the lumbar spine/low 
back service connection claim was finally disallowed on any 
basis, is final and may not be reopened in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Therefore, the appellant's claim may be reopened only 
if new and material evidence has been secured or presented since 
the October 2004 Board decision.  See Glynn v. Brown, 6 Vet. App. 
523 (1994).

Except for periods of a temporary total (100 percent) rating 
under 38 C.F.R. § 4.30, the Veteran's sole service-connected 
disability, painful recurrent callosities of both feet with 
osteotomy of the right first metatarsal and right fifth 
metatarsal head resection, has been rated as 50 percent disabling 
since January 1, 1986.   

The evidence considered by the Board in reaching its October 2004 
denial included the appellant's service medical treatment 
records; his May 1974 VA Form 21-526; private medical records 
dated between 1974 and 2004; VA inpatient and outpatient medical 
treatment records dated between 1973 and 2004; the reports of VA 
medical examinations conducted in July 1974, April 1982, February 
1989, December 1998, October 2002, and June 2004; and Social 
Security Administration records dated in 1996. 

Review of the appellant's service medical records did not reveal 
any complaints, findings or diagnoses of back injury or disease.  
The appellant underwent a separation examination in January 1960; 
the appellant's spine was described as normal at that time.

The evidence of record included documentation from a private 
podiatrist who reported providing general foot care, including 
treatment of the appellant's deep callus formations, in March, 
May, June, and October 1972.  There was no evidence relating to 
the appellant's back.  

An August 1973 VA treatment note indicated that the appellant had 
bilateral metatarsal keratomata.  There was no report of any back 
symptomatology.  

Notes of another podiatrist, dated between January 1974 and April 
1974, reflected the existence of various foot abnormalities.  In 
February 1974, the podiatrist performed a surgical repair of the 
5th metatarsal, medial keratosis, right; and 5th metatarsal, 
left.  In March 1975, that podiatrist performed a dorsiflexory 
wedge osteotomy on the first metatarsal of the appellant's right 
foot.  The evidence of record included additional letters and 
records, dated through April 1998, from this podiatrist.  None of 
these records indicated any etiologic nexus between the 
appellant's back symptoms and his bilateral foot disability.

The appellant underwent a VA examination in July 1974.  Only foot 
findings were reported and the appellant's musculoskeletal system 
was otherwise negative.

In May 1975, the Veteran was admitted to a VA health care 
facility for his complaints of low back pain.  After examination 
and testing, it was felt that the Veteran's difficulties were the 
result of peripheral neuropathy.  The etiology of that neuropathy 
was described as unclear, but alcohol use was one possible cause.  
It was thought that degenerative disc disease of the Veteran's 
lumbar spine was another probable cause.

Review of the appellant's VA clinical treatment records, dated 
between June 1975 and October 1981, revealed complaints from the 
appellant concerning his feet.  However, there was nothing in 
those records that linked the appellant's bilateral foot 
disability to any back disorder.  A treatment note, dated in 
September 1975, stated that the appellant's back complaints were 
previously investigated and that the appellant had been given 
diagnoses of peripheral neuropathy and degenerative disc disease.  
The appellant had reportedly been having some low lumbar pain and 
tingling and numbness in the lower extremities.  Neurologic 
findings were recorded and the clinical impression was stocking 
and glove peripheral neuropathy described as improved.  It was 
recommended that the appellant stop drinking alcohol.  In June 
1976, a clinical impression of low back pain, resolved and 
peripheral neuropathy of alcoholic origin was rendered.  Service 
connection for peripheral neuropathy was denied by an unappealed 
rating decision issued by the RO in November 1980.

In January 1980, the Veteran was hospitalized for surgery on both 
feet; this surgery was performed by a private podiatrist.  The 
associated surgical report discussed the foot complaints which 
led to the surgery; however, no back symptoms were discussed.  
Another private podiatrist, in an August 1980 letter, told of 
providing general foot care to the Veteran back to 1977.  The 
Veteran was noted to have had multiple foot surgeries which had 
proved to be ineffective.  There was no mention of any problems 
with the Veteran's back.

The appellant underwent a VA foot examination in April 1982.  The 
doctors who examined the appellant's feet did not indicate that 
the foot disability included back symptomatology.  The 
appellant's back was also examined and X-rays were taken.  The 
clinical impression was that the appellant had lumbar pain that 
was myofascial in origin, with no evidence of radiculopathy.  The 
appellant's gait was normal.  No opinion was rendered that linked 
the appellant's claimed back symptoms to his service-connected 
bilateral foot disability.

In a letter dated in September 1982, a private physician wrote 
that the Veteran had reported having back trouble that had 
bothered him intermittently since 1957, but more specifically 
since early 1981.  He also indicated that tests conducted at 
University Hospitals had revealed a chronic sciatic nerve 
problem.  The Veteran complained of a chronic fungus infection of 
the feet.  The doctor noted the existence of mild peripheral 
neuropathy that he attributed to alcohol abuse.  The physician 
did not render any opinion as to the cause of the back symptoms.

VA medical treatment records reveal clinical notes, dated between 
January 1983 and June 1983, that reflected the appellant's 
various physical complaints, including back pain.  However, 
nothing in these clinical notes linked the appellant's low back 
complaints to his foot disability.  In a letter dated in March 
1983, another private physician wrote that the Veteran had 
complained of back pain radiating into his left lower extremity.  
The doctor did not identify the cause of the Veteran's low back 
pain.  In April 1983, another private doctor rendered diagnoses 
of mild peripheral neuropathy and chronic low back pain.  The 
physician indicated that these were probably of myofascial 
origin.  The appellant's neurologic deficits were described in 
detail.  Radiographic examination of the appellant's lumbar spine 
yielded normal results.

In November 1984, a private podiatrist listed the Veteran's foot 
problems.  He subsequently submitted treatment records for the 
Veteran dated between March 1991 and November 1991, but these 
contained no mention of low back symptoms.

In December 1987, two private podiatrists wrote of having treated 
the Veteran since November 1979.  They also provided their 
treatment notes in which the Veteran's foot problems were 
discussed in detail.  Subsequent letters from the podiatrists 
confirmed that the Veteran was currently in receipt of treatment.  
These documents contained no mention of low back symptoms.  In 
October 1990, one of the podiatrists  submitted notes dating from 
August 1985, and he summarized the Veteran's foot problems.  
Again, these records did not include any reference to the 
Veteran's back.

In February 1989, the appellant underwent a VA medical 
examination; he complained of problems with his feet, legs and 
back.  Physical examination revealed painful, recurrent 
callosities of both feet, as well as bilateral diffuse fungal 
disease of the toenails, and probable bilateral peripheral 
neuropathy of the lower extremities.  The examiner opined that 
the peripheral neuropathy might be due to alcoholism.

In December 1993, the appellant was hospitalized in a VA facility 
for the removal of a toenail due to onychomycosis.  Review of the 
appellant's VA clinical treatment notes, dated between August 
1993 and January 1997, revealed various findings relating to his 
foot and back complaints, including those contained in a February 
1995 orthopedic consult about the appellant's feet, a June 1995 
physical therapy consultation about his back, a January 1997 foot 
examination, and January 1997 general medical examination.  None 
of the records indicated that the appellant's service-connected 
foot disability caused his back problems.

The evidence of record included in October 2004 the discharge 
summary from a hospitalization in a private facility June 1994.  
The appellant was noted to have a medical history that included 
back pain.  There was no indication that the appellant's back 
symptoms were causally associated with his service-connected 
bilateral foot disability.

In a letter dated in February 1996, a private podiatrist 
discussed the Veteran's various foot symptoms.  The podiatrist 
did not mention anything about a back disorder.

The evidence of record included Social Security Administration 
(SSA) records for the appellant.  An SSA document, dated in May 
1996, indicated that the appellant was disabled and that the 
primary disabling diagnosis was degenerative disc disease.  The 
diagnosis of chronic keratomas on the plantar aspect of the feet 
was listed as a secondary diagnosis.  The appellant's SSA records 
did not indicate that his service-connected foot disability 
caused his low back pathology.

The appellant's VA clinical treatment records, dated between May 
1997 and January 1999, revealed that the appellant was afforded a 
consultation, in July 1998, which yielded a notation of the 
appellant's complaint of constant low back pain for two to three 
years.  There was no opinion or evidence, in these treatment 
notes, that linked the appellant's back symptoms to his service-
connected foot disability.

The appellant underwent a VA medical examination in December 
1998; the examiner rendered various diagnoses including plantar 
and palmar hyperkeratosis, moderate bilateral callosities of the 
feet and degenerative joint disease of the spine without evidence 
of nerve root entrapment.  The examiner did not indicate any 
causal connection between the service-connected foot disabilities 
and the appellant's low back pathology.

The appellant's treatment records from a private physician, dated 
between January 1998 and May 2001, showed diagnoses of multiple 
level degenerative disc disease of the lumbar spine with facet 
arthropathy and probable S1 radiculopathy on the left.  The 
doctor also noted a foot disorder, but he did not provide any 
causal nexus between the claimed low back pathology and the 
service-connected bilateral foot disability.

In January 2001, the Veteran was hospitalized at a VA facility 
for low back pain.  The associated discharge summary did not 
establish any causal link between the appellant's service-
connected bilateral foot disability and any aspect of his low 
back pathology.  In addition, review of the appellant's VA 
clinical treatment notes, dated between December 2001 and 
September 2002, also did not contain any opinion that the 
appellant's service-connected bilateral foot disability was the 
cause of any portion of his low back problems.

The appellant underwent a VA medical examination in October 2002; 
the examiner reviewed the claims file.  After examining the 
appellant, the examiner opined that it was less likely as not 
that the degenerative changes of the appellant's back were 
related to his toe deformities.  The examiner further indicated 
that the degenerative changes of the appellant's back were more 
likely a consequence of his long history of labor as a civilian.

The appellant subsequently underwent another VA medical 
examination in June 2004; the examiner reviewed the claims file.  
After examining the appellant, the examiner opined that it was 
less likely than not that the degenerative changes of the 
appellant's spine were a complication of the service-connected 
calluses of his feet.  The examiner further opined that it was 
also less likely than not that the diagnosed degenerative changes 
of the appellant's spine were a complication of his in-service 
activities.  The examiner noted that the appellant had had a long 
history of physical labor and that it was more likely than not 
that the appellant's current back pathology was a complication of 
his civilian occupational duties.

The evidence of record in October 2004 included private podiatric 
records dated between January 1974 and July 2004, along with 
explanatory letters from the treating podiatrist dated in 
February 2000, and July 2004.  Nothing in those podiatric 
treatment records or the podiatrist's letters causally connected 
the appellant's claimed low back disorder to his service-
connected bilateral foot disability.

At the time of the October 2004 Board decision, the appellant's 
VA clinical treatment notes, dated between October 2002 and July 
2004, were of record.  These VA records did not contain any 
opinion that the appellant's service-connected bilateral foot 
disability was the etiologic cause of any low back disorder. 

The appellant submitted a claim to reopen his low back/lumbar 
spine service connection claim in October 2006.  As service 
connection for his lumbar spine disorder had previously been 
denied because the there was no evidence of record to demonstrate 
the existence of an etiologic nexus between the appellant's 
service and the claimed low back disorder, for new evidence to be 
material in this matter, it would have to tend to show that a low 
back disorder was shown during the appellant's active service or 
within a one-year period thereafter or that a current disorder is 
related to service or to a service-connected disability.

The evidence submitted since the October 2004 Board denial 
includes private medical records dated between November 2007 to 
April 2008 relating to the appellant's treatment for prostate 
cancer; letters and treatment records from private podiatrists 
dated between 1991 and 2008; Allen Memorial Hospital records 
relating to foot operations performed in January 1980, May 2002, 
October 2002, and February 2005; VA treatment records dated 
between December 1993 and January 2010; the testimony given by 
the appellant at his October 2008 personal hearing and at his May 
2010 Travel Board hearing; and various written statements 
submitted by the appellant and his representative.  The added 
private medical records reflect treatment for various conditions, 
including various foot problems; however, none of these records 
discusses the etiology of the appellant's low back complaints or 
any spinal pathology.  The additional VA medical treatment 
records show that the appellant continued to seek treatment for 
his low back pain.  For example, a November 2004 primary care 
note indicated that the appellant reported having had back pain 
for ten years and his diagnoses included chronic low back pain of 
unclear etiology, possibly degenerative.  A September 2006 CT 
scan revealed the presence of multilevel disc space narrowing and 
multiple disc bulges.  A December 2007 note indicated that the 
appellant had been coming to the pain clinic for over 15 years 
for mechanical low back pain.  

The evidence added since the October 2004 Board decision includes 
testimony offered by the appellant in October 2008 (RO personal 
hearing) and May 2010 (Travel Board hearing).  The appellant's RO 
personal hearing testimony and his Travel Board hearing testimony 
iterated and reiterated his prior written statements that he 
attributed his low back condition to his service-connected 
bilateral foot disability.  He also indicated that he may have 
incurred a low back injury in service.  The various written 
statements submitted by the appellant since October 2004 also 
reiterated his prior statements.

The appellant's claim was denied in October 2004 because the 
evidence of record did not show any relationship between the 
appellant's lumbar spine/low back pathology and his active 
military service or his service-connected bilateral foot 
disability.  The evidence demonstrated the existence of lumbar 
spine complaints in 1975, but there was no evidence of any link 
between any low back condition and the appellant's active 
military service.  Nor was there any evidence of the existence of 
any lumbar spine disorder, including arthritis, within one year 
of the appellant's separation from service in March 1960.  In 
addition, there was no evidence of any link between any low back 
disorder and the appellant's service-connected bilateral foot 
disability or treatment for his bilateral foot disability.

The written statements and the testimony of the appellant that 
his current lumbar spine/low back disorder(s) is/are causally 
connected to some incident of his active service or to his 
service-connected bilateral foot disability or to treatment for 
his bilateral foot disability do not constitute new and material 
evidence.  In Moray v. Brown, 5 Vet. App. 211, 213 (1993), the 
Court noted that lay persons are not competent to offer medical 
opinions or diagnoses and that such evidence does not provide a 
basis on which to reopen a claim of service connection.

The Board concludes that items of evidence received since the 
October 2004 Board decision are "new" because they are 
pertinent to the appellant's claim and were not previously of 
record.  However, the Board also concludes that such is not 
"material" because the evidence by itself or in connection with 
evidence previously assembled does not raise a reasonable 
possibility of substantiating the claim.  Rather it merely 
confirms that the appellant still believes that he has incurred 
permanent disability from a lumbar spine injury in service or 
from his service-connected bilateral foot disability or from 
treatment for his bilateral foot disability and does not offer 
any indication of a competent causal link or nexus between the 
current chronic lumbosacral degenerative joint and disc disease 
and his active military service or his service-connected 
bilateral foot disability, including treatment for that 
disability.  

The appellant has contended that his current lumbar spine/low 
back pathology is related to his active service in the military 
or to his service-connected bilateral foot disability.  However, 
there is no evidence of any lumbar spine condition, including 
arthritis, existing within one year of the appellant's departure 
from active service in March 1960, and there is no competent 
medical opinion linking any kind of low back medical condition to 
either his active military duty or any aspect of his service-
connected bilateral foot disability.  

The evidence added to the record since October 2004 does not 
address or contradict the reasoning offered in support of the 
October 2004 Board decision.  In other words, it does not tend to 
support any one of the appellant's contentions in a manner not 
already shown in October 2004.  The newly received evidence 
merely demonstrates that the appellant continues to maintain that 
he has ailments of his lumbar spine/lower back that he incurred 
while in the military or as secondary to his service-connected 
bilateral foot disability.  It has no direct bearing on the issue 
of entitlement to service connection for said back disorder(s), 
and therefore, is not material.  See Shoop v. Derwinski, 3 Vet. 
App. 45 (1992).

The Federal Circuit Court of Appeals has indicated that evidence 
may be considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  The Board finds that 
the evidence submitted since the October 2004 Board decision does 
not provide relevant information as to the question of whether 
the appellant's current lumbar spine/low back pathology is 
etiologically related to any incident of his service or to his 
service-connected bilateral foot disability, including treatment 
for that disability.  No competent medical opinion linking the 
appellant's current claimed condition(s) to his service or to his 
service-connected bilateral foot disability has been received 
since the October 2004 Board decision.  

For the reasons set forth above, none of the evidence added to 
the record since the October 2004 Board decision, either by 
itself or in the context of all the evidence, is new and material 
evidence sufficient to reopen the appellant's claim of 
entitlement to service connection for a lumbar spine/low back 
disorder, including as secondary to his service-connected 
bilateral foot disability.  Therefore, the October 2004 Board 
decision remains final, and the lumbar spine/low back service 
connection claim is not reopened.

There can be no doubt from review of the record that the Veteran 
rendered honorable and faithful service for which the Board is 
grateful, and that the Veteran is sincere in his belief that his 
low back problems are related either to his military service or 
to his bilateral foot disability.  However, while the Board has 
carefully reviewed the record in depth, it has been unable to 
identify a basis upon which the benefit sought may be granted.



ORDER

New and material evidence not having been submitted to reopen the 
claim of entitlement to service connection for a low back 
disorder, to include as secondary to the service-connected 
bilateral foot disability, the appeal is denied.





____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


